DETAILED ACTION
1.	This action is in response the communications filed on 09/16/2022 in which claims 1, 3, 5, 10, 13, and 19 are amended, claim 4 is cancelled and claims 1-3, 5-8 and 10-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/---2022, 09/16/2022 and 10/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Intelligent data fusion system for predicting vehicle collision warning using vision/GPS sensing") in view of Breed (US 20050060069 A1) in further view of Chong ("A rule-based neural network approach to model driver naturalistic behavior in traffic").

In regard to claim 1, Chang teaches: A method comprising: 



    PNG
    media_image1.png
    441
    207
    media_image1.png
    Greyscale
identifying, at a first wireless communication device, first raw data from a first sensor of a first wireless communication device; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing... The visual images [e.g. first raw data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first raw data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first raw data can be visual images captured from CCD cameras [first sensor] and generated distance, velocity, and angle from those images at the host vehicle; section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; i.e. the vehicles (host vehicle/other vehicle/neighboring vehicles) are communicate via V2V, therefore all the vehicles in Chang are wireless communication devices.)

identifying a second wireless communication device; (Chang, see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles…"; neighboring vehicle is a second wireless communication device.)

receiving, directly at the first wireless communication device, second raw data from a second sensor of the second wireless communication device, the second raw data received directly from the second wireless communication device; (Chang, see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second raw data can be localization information captured from GPS [second sensor] of neighboring vehicles [a second wireless communication device] and generated distance, velocity, and angle from those information; The second raw data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)


    PNG
    media_image2.png
    143
    696
    media_image2.png
    Greyscale
	training one or more weights of a cooperative learning neural network, in the first wireless communication device using a combination of the first raw data and the second raw data received from the second sensor of the second wireless communication device, (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error [training weights] (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first raw data and second raw data)) 

	… wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network using the combination of the first raw data and the second raw data… training the cooperative learning neural network using the combination of the first raw data and the second raw data (Chang, section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first raw data and second raw data))

Chang does not teach, but Breed teaches: wherein the one or more weights are associated with one or more crash conditions or one or more objects, (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated."; [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")

… detecting at least one crash condition or an object using the trained one or more weights; and (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ") and adjusting a speed or direction, or both, of the first wireless communication device responsive to identifying the at least one crash condition. (Breed, [0633] "10.8 Accident Avoidance FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle control developed using neural network. Doing so would allow the system to automatically control over the vehicle and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Chang and Breed do not teach, but Chong teaches: wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network... if the second wireless communication device is within a threshold distance of the first wireless communication device, and training the cooperative learning neural network... does not occur, otherwise; (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 2, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the first and second wireless communication devices comprise vehicles. (Chang, section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; i.e. the wireless communication devices in Chang are vehicles (host vehicle/other vehicle/neighboring vehicles) communicating with each other via V2V.)

In regard to claim 3, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the first raw data or the second raw data, or both, comprise image data. (Chang, section 3 Vehicle collision warning " The visual images are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [first raw data generated image data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; i.e. first raw data such as distance, velocity, and angle are generated from visual images captured from CCD cameras)

In regard to claim 6, reference is made to the rejection of claim 1, and further, Chang does not teach, but Breed teaches: wherein said training comprises generating weights for the cooperative learning neural network. (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 1.

In regard to claim 7, reference is made to the rejection of claim 1, and further, Chang does not teach, but Breed teaches: wherein the weights are indicative of an object. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 1.

In regard to claim 8, reference is made to the rejection of claim 1, and further, Chang teaches: further comprising using the cooperative learning neural network to identify at least one crash condition. (Chang, 3.3. Warning stage “Once the proper warning level has been obtained by predict
stage... Four categories of collision warning are described in the following paragraphs: 3.3.1. Forward collision warning (FCW)… 3.3.2. Blind spot warning (BSW)… 3.3.3. Lane change collision warning (LCCW)… 3.3.4. Head-on collision warning (HOCW)…”) 

In regard to claim 13, Chang teaches: A wireless communication device comprising: 
a sensor; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing"; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi)

a transceiver (Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”;  short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices. Also see Breed or Slusar: Breed [0252] "‘transceiver…’ mean the combination of a transmitter and a receiver… electromagnetic (antenna, CCD, CMOS arrays..."), the transceiver configured to transmit first vehicle data from the sensor and directly receive second vehicle data from at least one other sensor of a second wireless communication device, the second vehicle data received directly from the second wireless communication device, and the second vehicle data identifying the second wireless communication device; and(Chang, section 3.1 sensor stage, "The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras [the sensor] and generated distance, velocity, and angle from those images at the host vehicle; section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; i.e. the vehicles (host vehicle/other vehicle/neighboring vehicles) are communicate via V2V, therefore all the vehicles in Chang are wireless communication devices.; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second vehicle data can be localization information captured from GPS [other sensor] of neighboring vehicles [identifying a second wireless communication device] and generated distance, velocity, and angle from those information; The second raw data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)

a cooperative learning neural network, the cooperative learning neural network configured to utilize both the first vehicle data and the second vehicle data to utilize both the first vehicle data and the second vehicle data received from the other sensor of the second wireless communication device to: train the cooperative learning neural network, (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))

… wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network using the combination of the first raw data and the second raw data… training the cooperative learning neural network using the combination of the first raw data and the second raw data (Chang, section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first raw data and second raw data))

Chang does not teach, but Breed teaches: wherein the trained cooperative learning neural network comprises one or more weights associated with one or more crash conditions; and (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated."; [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")

detect at least one crash condition based on the trained cooperative learning neural network; (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")

a controller configured to adjust an operation of the wireless communication device based on the detection of the at least one crash condition. (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed, an operation of the wireless communication device]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle control developed using neural network. Doing so would allow the system to automatically control over the vehicle and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Chang and Breed do not teach, but Chong teaches: wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network... if the second wireless communication device is within a threshold distance of the first wireless communication device, and training the cooperative learning neural network... does not occur, otherwise; and (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 14, reference is made to the rejection of claim 13, and further, Chang does not teach, but Breed teaches: wherein the cooperative learning neural network is configured to calculate weights of the cooperative learning neural network based at least on the second vehicle data. (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.") 
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 13.

In regard to claim 15, reference is made to the rejection of claim 14, and further, Chang teaches: wherein the transceiver is further configured to receive third vehicle data from another sensor, and wherein the cooperative learning neural network is configured to calculate the weights based further on the third vehicle data. (Chang, section 3.2 "Warning distance between the host and the other vehicles [multiple vehicles, e.g. third data], involving average driver reaction time...")

In regard to claim 16, reference is made to the rejection of claim 13, and further, Chang does not teach, but Breed teaches: further comprising a controller coupled to the cooperative learning neural network, and (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.) wherein the controller is configured to adjust a direction or speed, or both, of the vehicle responsive to the cooperative learning neural network. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 13.

In regard to claim 17, reference is made to the rejection of claim 13, and further, Chang does not, but Breed teaches: wherein the cooperative learning neural network is configured to identify a precursor to a crash condition. (Breed [0237] "The RtZF™ system in accordance with this invention also contemplates a different kind of interrogating system. It is optionally based on scanning infrared laser radar, terahertz radar with or without range gating. This system... will permit a precise imaging of an object on the road in front of the vehicle, for example, permitting it to be identified (using neural networks) and its location, velocity and the probability of a collision [e.g. a precursor] to be determined."; [0494] "The RtZF™ system is also capable of enhancing other vehicle safety systems. In particular, through knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF™ system will in general be able to anticipate a crash [e.g. a precursor] and make an assessment of the crash severity using, for example, neural network technology")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 13.

In regard to claim 18, reference is made to the rejection of claim 17, and further, Chang teaches: wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chang, section 3.3.1. Forward collision warning (FCW) "Forward collision warning has four warning levels (Chen, 2007), and it is often known as rear-end collision. The following vehicle encounters a conflict situation with the lead vehicle")

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Chang in view of Chong in further view of Slusar (US9147353B1).

In regard to claim 12, reference is made to the rejection of claim 1, and further, Chang and Breeed do not teach, but Slusar teaches: wherein receiving the second data comprises: receiving the second data from a node of a wireless communication network configured according to at least one of a 3GPP New Radio (NR) specification, a 3GPP Long Term Evolution (LTE) specification, a MulteFire specification, a IEEE 802.11 specification, or any combination thereof. (Slusar, "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Slusar by including more V2V communications. Doing so would allow the system to use the range with only a few feet and the data received is sufficient for a driving analysis. (Slusar, “… V2V communications ranging only a few feet may be sufficient for a driving analysis computing device 101 in one vehicle to determine that another vehicle is tailgating or cut-off the vehicle”)

In regard to claim 23, reference is made to the rejection of claim 1, and further, Chang and Breed do not teach, but Slusar teaches: wherein the second raw data received at the first wireless communication device as though the second raw data originated from the sensor of the first wireless communication device. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space)."; col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving."; col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; i.e. the examiner interprets the claim that sensor signals (raw sensor data) can be directly transmitted and received among vehicles. (in light of spec. [0044]))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Slusar by including raw data transmitted between vehicles. Doing so would allow signals to be transferred in the form of wireless transmission media. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space).")

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Chong in further view of Konrardy (US 10185998 B1). 
In regard to claim 5, reference is made to the rejection of claim 1, and further, Chang and Breed do not teach, but Konrardy teaches: further comprising determining that the second wireless communication device is within the threshold distance. (Konrardy, col. 22 "For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)."; col. 25 "detection of objects within a threshold distance from the vehicle 108"; col. 31 "The adaptive cruise control feature may further include a control software routine to determine adjustments to the vehicle's speed to maintain a safe distance from other vehicles and obstacles then generate a control signal to maintain or adjust the throttle of the vehicle."; col. 44 "the data gathered may be used to determine an average distance to another vehicle ahead of, and/or behind, the vehicle during normal use of the autonomous or semi-autonomous vehicle technology, functionality, system, and/or equipment. )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Konrardy by including threshold distance. Doing so would may help lower the risk of accident. (Konrardy, col. 44 "A safe driving distance to other vehicles on the road may lower the risk of accident.")

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Estrada (US 20170061625 A1) in further view of Chong. 

In regard to claim 10, Chang teaches: A method comprising: identifying, at a first wireless communication device, first raw data from a first sensor of a first wireless communication device; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing... The visual images [e.g. first raw data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first raw data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first raw data can be visual images captured from CCD cameras [first sensor] and generated distance, velocity, and angle from those images at the host vehicle; section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; i.e. the vehicles (host vehicle/other vehicle/neighboring vehicles) are communicate via V2V, therefore all the vehicles in Chang are wireless communication devices.)

identifying a second wireless communication device; (Chang, see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles…"; neighboring vehicle is a second wireless communication device.)

receiving, directly at the first wireless communication device, second raw data from a second sensor of the second wireless communication device, the second raw data received directly from the second wireless communication device; (Chang, see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second raw data can be localization information captured from GPS [second sensor] of neighboring vehicles [a second wireless communication device] and generated distance, velocity, and angle from those information; The second raw data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)

training one or more weights of a cooperative learning neural network, in the first wireless communication device using a combination of the first raw data and the second raw data received from the second sensor of the second wireless communication device, (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error [training weights] (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))

… wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network using the combination of the first raw data and the second raw data… training the cooperative learning neural network using the combination of the first raw data and the second raw data (Chang, section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first raw data and second raw data))

Chang does not teach, but Breed teaches: wherein the one or more weights are associated with one or more crash conditions or one or more objects, (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
… detecting at least one crash condition or an object using the trained one or more weights. (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle control developed using neural network. Doing so would allow the system to automatically control over the vehicle and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Chang and Breed do not teach, but Estrada teaches: wherein said training comprises unsupervised training based on operation of the cooperative learning neural network, (Estrada, [0062] "Object recognition reliability is significantly increased by exposure of the convolutional neural network to sets of images, much larger in image number than the labeled-training set, where the object of interest is present but not labeled or where the object may not be present. This stage of learning is referred to by the art as 'unsupervised.' One method to generate large sets of images for unsupervised learning is to screen very large repositories of general images for suitable examples. Another method of generating the unsupervised learning image set is to start with the set of images used for supervised learning stage and modify them by linearly translating or rotationally transforming the object of interest; changing the appearance of the object of interest or background through image histogram modification, Gaussian filter, bilateral filter or median blur filter; or both using object placement and filter modification to create a plurality of images useful in the unsupervised learning stage from each image used in the supervised learning stage.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Estrada by including convolutional neural networks. Doing so would improve the success in the recognition of specific objects in digital images. (Estrada, [0062] "As is appreciated by those skilled in the art, much of the recent success in the recognition of specific objects in digital images by computers using trained convolutional neural networks is due to the use of the deep learning method.")

Chang, Breed and Estrada do not teach, but Chong teaches: wherein, responsive to identifying the second wireless communication device, training the cooperative learning neural network... if the second wireless communication device is within a threshold distance of the first wireless communication device, and training the cooperative learning neural network... does not occur, otherwise; (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang, Breed and Estrada to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 11, reference is made to the rejection of claim 1, and further, Chang and Breed do not teach, but Estrada teaches: wherein said training comprises supervised training based on a set of references. (Estrada, [0006] "Deep learning consists of a period of 'supervised learning' which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or 'labeled'"; [0062] "Under this method of training, the convolutional neural network is first trained with a set of images where the item [e.g. reference] to be identified, ideally in conjunction with a large plurality of backgrounds and in a large plurality of orientations, is clearly demarcated digitally. This stage of deep learning is referred to by the art as 'supervised.'"; [0060] "FIG. 5 is a block diagram of an exemplary architecture for a system 500 for automated image analysis that uses the deep learning model and a convolutional neural network... One preferred embodiment might use cache 510 where feature items of interest are labeled prior to training by many participants in a crowdsourcing campaign to tag one or more feature items in each image segment found within the cache. Image segments tagged in this way where tagging accuracy of items is known to be high could then be added to the training cache for that feature item category (building, airliner, storage tank, truck) [e.g. a set of references].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Estrada by including convolutional neural networks. Doing so would improve the success in the recognition of specific objects in digital images. 

Claim 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Kim ("Transfer Learning for Automated Optical Inspection") in view of Lee ("A Study on the Rear-End Collision Warning System by Considering Different Perception-Reaction Time Using Multi-Layer Perceptron Neural Network") in further view of Chong. 

In regard to claim 19, Breed teaches: A method comprising:
receiving ... from a first wireless communication device at a second wireless communication device, (Breed Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle [e.g. a second wireless communication device] special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle [e.g. a first wireless communication device] subsystems.")
… wherein the one or more weights are trained to be associated with at least one or more crash conditions; (Breed, [0342] "In this embodiment, 141 data points are appropriately interconnected at 25 connecting points of layer 1, and each data point is mutually correlated through the neural network training and weight determination process. [weights are trained]"; [0357] "Neural networks used in the accident avoidance system [crash conditions] of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system ...")
capturing raw sensor data at the second wireless communication device; (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data [e.g. raw sensor data] representing features from the images from the CMOS cameras 60 [e.g. sensor] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data.")
identifying a third wireless communication device; (Breed, [0010] “More particularly, the invention relates to the use of a Global Positioning System (“GPS”), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles [e.g. a third wireless communication device], pedestrians, animals, and other objects on or near the roadway… the invention further relates to an inter-vehicle and vehicle to infrastructure communication systems for transmitting GPS or DGPS position data, velocities, headings, as well as relevant target data to other vehicles for information and control action.)

utilizing the one or more weights of the cooperative neural network and the raw sensor data at the second wireless communication device to implement the cooperative neural network, in the second wireless communication device, (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 [e.g. raw data] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data. More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function."; [0679] "The neural network 63 receives the feature data extracted from the camera images [e.g. raw data] by the video processor feature extractor 61 and uses this data to determine the identification of the object in the image."; [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
wherein, responsive to identifying the third wireless communication device, implementing the cooperative learning neural network using the raw sensor data… and implementing the cooperative learning neural network using the raw sensor data… (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 [e.g. raw sensor data] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data. More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function."; [0679] "The neural network 63 receives the feature data extracted from the camera images [e.g. raw sensor data] by the video processor feature extractor 61 and uses this data to determine the identification of the object in the image.")

… adjusting a speed or direction, or both, of the second wireless communication device responsive to detection of the crash condition. (Breed, [0633] "10.8 Accident Avoidance FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Breed do not teach, but Kim teaches: receiving one or more weights of a cooperative neural network… (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred [one or more weights of the cooperative neural network (weights from the source domain)] to the target network up to convolutional layers..."; Based on spec. [0025], cooperative learning neural networks 126 may receive weights generated from another neural network 128 in another vehicle, Kim teaches the weights are received from another neural network, and Breed teaches the elements wireless communication devices.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed to incorporate the teachings of Kim by including weight transferring. Doing so would achieve much higher performance than using fixed transferred weights. (Kim, p. 2518 "However, even when the two datasets are similar to each other, it has been reported that fine-tuning the transferred weights achieves much higher performance than using fixed transferred weights [12]–[14].")

Breed and Kim do not teach, but Lee teaches: for detection of a crash condition within a threshold time that is based at least in part on the crash condition, wherein the threshold time is based at least in part on receiving the one or more weights and detecting the crash condition; (Lee, p. 26 section III Methodology "The MLPNN architecture consists of input, hidden and output layer... The output neuron represents a warning level with rear-end collision risk in a few seconds... The rule for weight updating is as follows [23]... Equation (3) and (4) show the epoch error and weight adjustment, respectively."; i.e. The output of MLPNN is for detecting the rear-end collision condition within a few seconds [a threshold time]. The output of MLPNN is based on the weights, therefore detecting the collision may occur in the threshold time is based on the weights.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed and Kim to incorporate the teachings of Lee by including a prediction for the collision that may occur in the few seconds. Doing so would allow the system to provide the warning to the driver half a second or 1 second before, and the collision will be prevented. (Lee, section 3 Methodology "a study carried out by the Daimler-Benz found that 60 % of rear-end collisions would be prevented if the driver is warned about half a second prior to the rear-end collision accident, about 90 % of rear-end collisions could be avoided if an extra second of alerting driver to the potential rear-end collision is provided [30]...")
	
Breed, Kim and Lee do not teach, but Chong teaches: wherein, responsive to identifying the third wireless communication device, implementing the cooperative learning neural network… occurs if the third wireless communication device is within a threshold distance of the second wireless communication device, and implementing the cooperative learning neural network… does not occur, otherwise; (Chong, p. 209 "As Fig. 1 shows, the proposed neural network structure… Si = the ith input state variable… where Si is the ith state variable, v is the vehicle speed, Dx is the relative distance to the leading vehicle, Dv is the relative speed (speed of the leading vehicle minus the following vehicle)… "; p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the third wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed, Kim and Lee to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 20, reference is made to the rejection of claim 19, and further, Breed teaches: wherein the first wireless communication device and the second wireless communication device comprise vehicles. (Breed Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems.")

In regard to claim 21, reference is made to the rejection of claim 19, and further, Breed teaches: wherein the raw sensor data further comprises sensor signals from one or more sensors of the first wireless communication device. (Breed, "The signals processed are generally a series of electrical signals coming from transducers [e.g. sensors] that are sensitive to acoustic (ultrasonic) or electromagnetic radiation (e.g., visible light, infrared radiation, capacitance or electric and/or magnetic fields), although other sources of information are frequently included."; "A GPS receiver may be arranged to receive positioning signals relating to the position of the vehicle."; "Other information which a vehicle can transmit relates to the GPS signals [e.g. sensor signals] that it is receiving. In this manner another form of differential GPS can occur called relative differential GPS. Thus, without necessarily improving the accuracy with which a given vehicle precisely knows its position, by comparing GPS signals from one vehicle to another the relative location of two vehicles can again be very accurately determined within centimeters")

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Kim in view of Lee in view of Chong in further view of Slusar. 

In regard to claim 22, reference is made to the rejection of claim 21, and further, Breed, Kim and Lee do not teach, but Slusar teaches: wherein capturing the raw sensor data of the second wireless communication device further comprises receiving, directly at the second wireless communication device, the sensor signals from the one or more sensors of the first wireless communication device, the sensors signals received at the second wireless communication device as though the sensor signals originated from a sensor of the second wireless communication device. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space)."; col. 4 "FIG. 2 is a diagram of an illustrative driving analysis system 200 including two vehicles 210 [a first wireless communication device] and 220 [a second wireless communication device]… The vehicles 210 and 220 each include vehicle operation sensors 211 [a sensor] and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data [first/second data] corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving."; col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.11, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols."; i.e. the examiner interprets the claim that sensor signals (raw sensor data) can be transmitted and received among vehicles. (in light of spec. [0044]))

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Slusar by including raw data transmitted between vehicles. Doing so would allow signals to be transferred in the form of wireless transmission media. (Slusar, col. 3 "In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space).")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:
Applicant argues: (see p. 10 top): “However, Bleiweiss does not 'identify a second wireless communication device,' and then 'responsive to identifying the second wireless communication device, training the cooperative learning neural network...'”
Examiner answers: The arguments do not apply to the reference (Chang and new prior art Chong) being used in the current rejection. Note Chong has been documented in the file wrapper (PTO-892) as NPL on 09/08/2022. For claim 1, both Chang and Chong teach identifying a second wireless communication device, e.g. neighboring/nearby/other vehicles in Chang and leading vehicles in Chong, Chang teaches training neural network based on the combination of first raw data and second raw data, and Chong teaches training occurs only when the second vehicle is within a threshold distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122